IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-11527
                          Conference Calendar



RODERICK LADELL BONNER,

                                           Plaintiff-Appellant,

versus

CITY OF MANSFIELD, TEXAS;
MONTE ROBERTS, Police Officer,

                                           Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:01-CV-760-A
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Roderick Ladell Bonner, Texas prisoner #1057449, proceeding

pro se and in forma pauperis under 42 U.S.C. § 1983, appeals the

district court’s order denying his motion for appointment of

counsel.   In his appellate brief, Bonner recites the factual

allegations of his claims and asserts that he should be permitted

to take a polygraph test to prove that he is “telling the truth.”



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-11527
                               -2-

He does not, however, address the district court’s denial of his

motion for the appointment of counsel.   Accordingly, Bonner has

waived the only issue properly before this court.   See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993)(arguments must be

briefed adequately in order to be preserved for appeal).

     AFFIRMED.